UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21386 Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 731/2015 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Long/Short Equity Fund July 31, 2015 (Unaudited) Common Stocks78.7% Shares Value ($) Banks1.0% Banco de Sabadell 92,403 210,472 ING Groep 13,955 237,401 Lloyds Banking Group 180,600 234,652 Societe Generale 4,734 232,920 Standard Chartered 15,119 231,430 Capital Goods.8% Safran 11,666 Commercial & Professional Services.9% Randstad Holding 15,527 Consumer Durables & Apparel3.7% Hanesbrands 43,595 1,352,753 Lululemon Athletica 13,659 a 858,605 Panasonic 94,500 1,110,957 Under Armour, Cl. A 9,250 a 918,803 Consumer Services1.6% Norwegian Cruise Line Holdings 29,211 a Diversified Financials.4% Credit Suisse Group 6,663 a 196,380 London Stock Exchange Group 4,940 201,426 Energy5.5% EOG Resources 12,781 986,565 Halliburton 31,869 1,331,806 NRG Yield, Cl. C 19,529 376,714 Phillips 66 15,421 1,225,970 Superior Energy Services 44,894 763,198 Valero Energy 25,400 1,666,240 Food & Staples Retailing2.3% Clicks Group 94,991 724,470 CVS Health 17,146 1,928,411 Food, Beverage & Tobacco7.8% Coca-Cola Enterprises 35,635 1,820,236 ConAgra Foods 47,396 2,088,268 Molson Coors Brewing, Cl. B 21,282 1,514,001 Mondelez International, Cl. A 39,911 1,801,183 TreeHouse Foods 21,413 a 1,755,009 Health Care Equipment & Services8.9% Boston Scientific 83,847 a 1,453,907 C.R. Bard 4,985 980,300 Centene 11,880 a 833,144 Cerner 24,429 a 1,752,048 Laboratory Corporation of America Holdings 7,091 a 902,613 MEDNAX 13,349 a 1,129,859 Stryker 8,563 875,738 VCA 19,036 a 1,171,285 WellCare Health Plans 13,597 a 1,098,638 Insurance.4% Aviva 24,218 196,664 AXA 9,101 239,884 Materials4.9% Albemarle 23,809 1,290,448 CF Industries Holdings 16,117 954,126 Dow Chemical 27,887 1,312,362 Martin Marietta Materials 7,764 1,217,550 Mosaic 19,838 851,844 Media4.1% CBS, Cl. B 19,476 1,041,382 Interpublic Group of Companies 69,831 1,487,400 ProSiebenSat.1 Media 21,383 1,093,174 WPP 48,066 1,103,413 Pharmaceuticals, Biotech & Life Sciences8.6% AbbVie 26,896 1,882,989 Biogen 2,249 a 716,936 Bristol-Myers Squibb 25,659 1,684,257 Mallinckrodt 4,660 a 577,654 Merck & Co. 19,507 1,150,133 Pfizer 49,472 1,783,960 Teva Pharmaceutical Industries, ADR 23,912 1,650,406 WuXi PharmaTech, ADR 11,296 a 468,784 Retailing4.7% Amazon.com 1,012 a 542,584 Dollar Tree 13,275 a 1,035,848 Priceline Group 1,486 a 1,847,945 Staples 54,191 797,150 Ulta Salon Cosmetics & Fragrance 7,350 a 1,220,321 Semiconductors & Semiconductor Equipment3.2% Avago Technologies 6,546 819,166 Cavium 11,196 a 759,089 Dialog Semiconductor 19,467 a 968,924 NXP Semiconductors 11,914 a 1,155,539 Software & Services8.8% Adobe Systems 6,905 a 566,141 Akamai Technologies 15,675 a 1,202,429 Citrix Systems 13,778 a 1,041,755 Facebook, Cl. A 8,763 a 823,810 Fortinet 12,077 a 576,556 Google, Cl. C 1,709 a 1,069,168 LinkedIn, Cl. A 2,863 a 581,933 Oracle 36,118 1,442,553 salesforce.com 7,869 a 576,798 Splunk 8,674 a 606,660 Visa, Cl. A 9,347 704,203 VMware, Cl. A 9,632 a 858,500 Technology Hardware & Equipment4.1% Apple 9,888 1,199,414 Ciena 32,373 a 823,893 Cisco Systems 49,554 1,408,325 Compal Electronics 753,000 508,018 Largan Precision 8,000 812,125 Telecommunication Services1.8% China Mobile, ADR 13,564 881,660 ENTEL Chile 54,119 557,236 Telefonica Brasil, ADR 51,906 675,816 Transportation2.6% Orient Overseas International 152,000 750,951 Ryanair Holdings, ADR 19,844 1,470,639 Sinotrans, Cl. H 1,193,000 734,054 Utilities2.6% Electricite de France 41,923 998,649 NextEra Energy 12,238 1,287,438 NRG Yield, Cl. A 33,712 664,464 Total Common Stocks (cost $86,892,141) Other Investment25.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $29,206,669) 29,206,669 b Total Investments (cost $116,098,810) % Liabilities, Less Cash and Receivables % Net Assets % ADR - American Depository Receipts a Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Money Market Investment 25.4 Health Care Equipment & Services 8.9 Software & Services 8.8 Pharmaceuticals, Biotech & Life Sciences 8.6 Food, Beverage & Tobacco 7.8 Energy 5.5 Materials 4.9 Retailing 4.7 Media 4.1 Technology Hardware & Equipment 4.1 Consumer Durables & Apparel 3.7 Semiconductors & Semiconductor Equipment 3.2 Transportation 2.6 Utilities 2.6 Food & Staples Retailing 2.3 Telecommunication Services 1.8 Consumer Services 1.6 Banks 1.0 Commercial & Professional Services .9 Capital Goods .8 Diversified Financials .4 Insurance .4 † Based on net assets. STATEMENT OF SECURITIES SOLD SHORT Dreyfus Research Long/Short Equity Fund July 31, 2015 (Unaudited) Common Stocks51.8% Shares Value ($) Automobiles & Components.7% Gentex 51,975 Banks1.0% Banco Bilbao Vizcaya Argenta 21,849 221,090 Banco Popular Espanol 45,035 206,666 Barclays 60,186 271,559 Caixabank 48,319 215,358 Royal Bank Of Scotland Group 41,352 220,944 Capital Goods1.7% Siemens 10,050 1,075,481 Weichai Power, Cl. H 565,000 848,065 Commercial & Professional Services1.1% Dun & Bradstreet 6,855 855,298 Experian 22,171 415,817 Consumer Durables & Apparel.7% Ralph Lauren 6,811 Consumer Services.6% MGM Resorts International 33,104 Energy5.8% Apache 14,283 655,018 Chevron 14,830 1,312,158 ConocoPhillips 23,861 1,201,163 Exxon Mobil 14,721 1,166,050 Murphy Oil 19,784 648,717 Royal Dutch Shell, Cl.B 20,196 586,775 Statoilhydro 61,348 1,037,885 Total 190 9,406 Exchange-Traded Funds2.0% Market Vectors Semiconductor 16,529 861,987 PowerShares QQQ Trust 12,791 1,431,952 Food & Staples Retailing.7% Whole Foods Market 20,779 Food, Beverage & Tobacco4.2% Flowers Foods 39,168 848,379 Hershey 10,912 1,013,616 Hormel Foods 15,137 896,262 McCormick & Co. 12,410 1,017,744 Tyson Foods, Cl. A 23,200 1,028,920 Health Care Equipment & Services6.7% Aetna 10,410 1,176,018 Anthem 5,701 879,493 Baxter International 33,665 1,349,293 DENTSPLY International 10,765 612,636 Fresenius Medical Care & Co. 6,467 527,914 Life Healthcare Group Holdings 224,006 662,386 Owens & Minor 25,437 894,365 Patterson 31,317 1,570,861 Insurance.1% Aegon 22,567 Materials2.9% Celanese, Ser. A 20,410 1,345,427 International Paper 22,826 1,092,681 PPG Industries 8,600 932,068 Media1.5% Thomson Reuters 22,516 910,772 Time Warner 9,465 833,299 Pharmaceuticals, Biotech & Life Sciences4.7% Endo International 13,442 1,176,713 Gilead Sciences 13,584 1,601,010 Johnson & Johnson 11,475 1,149,910 Lannett 24,698 1,472,001 Real Estate1.0% Weyerhaeuser 38,085 a Retailing3.7% Advance Auto Parts 4,197 731,159 Bed Bath & Beyond 15,836 1,032,982 Hennes & Mauritz, Cl. B 27,927 1,111,020 Nordstrom 8,096 617,806 Tiffany & Co. 8,449 808,569 Semiconductors & Semiconductor Equipment.9% Tokyo Electron, ADR 76,279 Software & Services4.7% Alibaba Group Holding, ADR 6,469 506,781 Autodesk 13,099 662,547 Baidu, ADR 3,349 578,238 CA 23,528 685,488 International Business Machines 5,277 854,821 SAP, ADR 11,101 795,609 Twitter 15,664 485,741 VeriFone Systems 25,883 832,915 Technology Hardware & Equipment3.0% Ericsson, ADR 78,263 839,762 Flextronics International 106,574 1,173,380 NetApp 18,099 563,784 Seagate Technology 8,503 430,252 Western Digital 4,973 427,976 Transportation1.4% China Shipping Container Lines 2,305,000 721,465 Royal Mail 115,389 909,958 Utilities2.7% Consolidated Edison 24,492 1,557,446 Southern 33,828 1,513,126 Total Securities Sold Short (proceeds $61,056,517) ADR American Depository Receipts ETF Exchange-Traded Fund a Investment in real estate investment trust. At July 31, 2015, net unrealized appreciation on investments was $5,008,791 of which $8,506,879 related to appreciated investment securities and $3,498,088 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Health Care Equipment & Services 6.7 Energy 5.8 Pharmaceuticals, Biotech & Life Sciences 4.7 Software & Services 4.7 Food, Beverage & Tobacco 4.2 Retailing 3.7 Technology Hardware & Equipment 3.0 Materials 2.9 Utilities 2.7 Exchange-Traded Funds 2.0 Capital Goods 1.7 Media 1.5 Transportation 1.4 Commercial & Professional Services 1.1 Banks 1.0 Real Estate 1.0 Semiconductors & Semiconductor Equipment .9 Automobiles & Components .7 Consumer Durables & Apparel .7 Food & Staples Retailing .7 Consumer Services .6 Insurance .1 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 8/3/2015 a 702,766 1,100,307 1,097,472 ) Sales: Proceeds ($) Euro, Expiring 8/4/2015 b 193,079 214,053 212,049 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparty: a Northern Trust b Goldman Sachs International The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 69,996,663 - - Equity Securities - Foreign Common Stocks+ 20,410,511 - - Mutual Funds 29,206,670 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 2,004 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (2,835) - Equity Securities - Domestic+++ (42,201,592) - - Equity Securities - Foreign+++ (15,067,227) - - Exchange-Traded Funds (2,293,940) - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. +++ See Statement of Securities Sold Short for additional detailed classifications. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2015 By: /s/ James Windels James Windels Treasurer Date: September 23, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
